COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


EXPEDITORS INTERNATIONAL OF                      §
WASHINGTON, INC./WEST                                        No. 08-20-00125-CV
DISTRIBUTORS, INC.,                              §
                                                               Appeal from the
                          Appellant,             §
                                                          County Court at Law No. 6
v.                                               §
                                                           of El Paso County, Texas
WEST DISTRIBUTORS,               §
INC./EXPEDITORS INTERNATIONAL OF                             (TC# 2011DV04011)
WASHINGTON, INC.                 §
                    Appellee.

                                         O R D E R

       The Court GRANTS D’Anne Asleson’s request for an extension of time within which to

file the Reporter’s Record until September 29, 2020.      NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that D’Anne Asleson, Official Court Reporter for the County Court

at Law Number 6 for El Paso County, Texas, prepare the Reporter’s Record and forward the same

to this Court on or before September 29, 2020.

       IT IS SO ORDERED this 28th day of August, 2020.


                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.